Citation Nr: 0305071	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  01-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date subsequent to October 1, 
1992, for the termination of the payment of a dependency 
allowance for a spouse.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1969.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana, dated in December 2000.  That decision 
terminated the payment of a dependency allowance to the 
veteran for a spouse (K), effective October 1, 1992, and 
granted entitlement to payment of a dependency allowance for 
his second spouse (G) effective December 1, 2000.  
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In December 2002, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  

At the time of the December 2002 Board hearing, the veteran 
noted that he had withdrawn his appeal with regard to an 
earlier effective date for payment of the dependency 
allowance for his second spouse.  Accordingly, that issue is 
no longer in appellate status.  38 C.F.R. § 20.204 (2002).

At the Board hearing noted above, the veteran also requested 
that waiver of overpayment be considered for the debt created 
by his failure to notify VA of his divorce from his first 
wife in September 1992.  The Board notes that the Committee 
on Waivers and Compromises (COWC) has already addressed the 
issue of waiver of overpayment for this debt in March 2001.  
The Board refers the issue to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran has had a service-connected disability rated 
at 30 percent or more since October 1969 and he was divorced 
from his first wife in September 1992.


CONCLUSION OF LAW

The proper effective date for the termination of the payment 
of a dependency allowance for a spouse is October 1, 1992; a 
date subsequent to that time is not warranted as a matter of 
law.  38 U.S.C.A. §§ 1115, 5112 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.4(b)(2), 3.31, 3.50, 3.204, 3.205, 3.501(d) 
(2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Here, the RO advised the veteran of the evidence necessary to 
substantiate his claim by various documents.  For example, 
the veteran was advised of the applicable criteria concerning 
reductions of dependency allowance by the February 2001 
Statement of the Case (SOC).  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria that 
govern termination of a dependency allowance.  The veteran 
was kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the explicit provisions of VCAA were not before the RO 
when it adjudicated the claim now before the Board, the U.S. 
Court of Appeals for Veterans Claims (Court) has found that 
VCAA is not applicable to all cases.  Wensch v. Principi, No. 
99-2210 (U.S. Vet. App. Dec. 20, 2001) (citing Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001)).  In this case the date of the 
veteran's divorce from his first wife is not in dispute and 
there is no current legal basis for finding an effective date 
for the termination of a dependency allowance subsequent to 
the last day of the month in which the divorce occurred 
(October 1, 1992).  That is, the claim must be denied as a 
matter of law.  Accordingly, VCAA can have no effect on this 
appeal.  Manning v. Principi, No. 98-572 (U.S. Vet. App. Dec. 
19, 2002).  The appellant has not argued that any additional 
development is required, and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  Id.; Wensch, 
supra. Therefore, a remand for application of the VCAA is not 
required and there is no prejudice to the veteran in 
proceeding to consider the appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Law and Regulation

A veteran shall be entitled to additional compensation for 
dependents if the veteran has a service-connected disability 
rated as 30 percent or more disabling.  A spouse is an 
eligible dependent.  38 U.S.C.A. § 1115 (West 2002); 
38 C.F.R. § 3.4 (b)(2) (2001).
 
A spouse is defined as a person of the opposite sex whose 
marriage to the veteran is valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50 (2002).  There 
must be sufficient evidence of proof of valid marriage.  
38 C.F.R. §§ 3.204, 3.205 (2002). 
The effective date of a reduction or discontinuance of 
additional compensation by reason of divorce shall be the 
last day of the month in which such divorce occurs. 
38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) 
(2002).

Analysis

The undisputed evidence shows that the veteran was divorced 
from his first wife in September 1992.  He contends that he 
did not learn he was actually divorced until March 1995, when 
he was investigating his marital status in preparation for 
his second marriage to his current wife.  He further asserts 
that he notified VA of his divorce in March or April 1995; 
however, because his notification went to the VA's offices in 
Oklahoma City, it was presumably lost in the bombing of the 
Murrah Federal Building on April 19, 1995.

The Board finds that the relevant facts in this case are not 
in dispute.  As noted above, applicable law and regulation 
require that the reduction or discontinuance of additional 
compensation by reason of divorce shall be the last day of 
the month in which the divorce occurs.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.501(d)(2) (2002).  
Because the veteran was divorced in September 1992, the 
effective date of the reduced payment must be October 1, 
1992.

At what point the veteran became aware of the divorce is not 
relevant under the law governing reduction of a dependency 
allowance; such an equity or fairness argument is considered 
by the COWC in a decision regarding a request for a waiver of 
overpayment.  The Board parenthetically notes that the 
veteran has already had $7139.00 of the original $10,905.00 
debt waived by a March 2001 decision of the COWC.  In any 
event, there being no current legal basis for finding an 
effective date for the termination of a dependency allowance 
subsequent to the last day of the month in which the 
veteran's divorce from his first wife occurred (October 1, 
1992), the claim must be denied as a matter of law.  Sabonis, 
supra.



ORDER

The veteran's appeal for entitlement to an effective date 
subsequent to October 1, 1992, for the termination of the 
payment of a dependency allowance for a spouse is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

